Title: To George Washington from Alexander Hamilton, 21 March 1794
From: Hamilton, Alexander
To: Washington, George


          
            Sir,
            Treasury Depart. Mar: 21st 1794.
          
          A law having passed to inable the President to cause a loan to be made in aid of the
            current receipts from the Public revenues, it is urgent that measures should be taken
            without delay for carrying it into effect.
          The enclosed statement shews the probable situation of the Treasury to the end of the
            ensuing quarter as far as materials are now possessed and manifests the necessity of an
            immediate aid by Loan.
          I therefore submit to the President the draft of a Power in the usual form to authorise
            the making of the Loan. With perfect respect &c.
          
            Alexander Hamilton. Secy of the Treasy
          
        